Citation Nr: 0941414	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Service connection for a right arm disorder. 

2.	Service connection for a left leg disorder.  

3.	Service connection for a right foot disorder. 

4.	Service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1943 to October 
1945.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      

The issues of service connection for a psychiatric disorder 
and for a right foot disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran is currently service connected for residuals 
of a fracture to his right radius and ulna, and for partial 
paralysis from an impaired right radial nerve.  

2.	The evidence of record does not indicate that the Veteran 
has a right arm disorder in addition to the service-connected 
residuals of a fracture to his right radius and ulna, or to 
the partial paralysis from an impaired right radial nerve.  

3.	The evidence of record shows that the Veteran is service-
connected for a right leg disorder, and has a current left 
leg disorder.  

4.	The evidence of record indicates that the Veteran's left 
leg disorder does not relate to his service-connected right 
leg disorder.  


CONCLUSIONS OF LAW

1.	A right arm disorder - other than the currently service-
connected residuals of a fracture to the right radius and 
ulna to include partial paralysis from an impaired right 
radial nerve - was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.	A left leg disorder is not related to the Veteran's 
service-connected right leg disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
sent to the Veteran in December 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the Veteran 
of the elements of his claims, and of the evidence necessary 
to substantiate his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA advised the Veteran 
of the respective duties of the VA and of the Veteran in 
obtaining evidence needed to substantiate his claims.  VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And VA provided notification to the Veteran 
prior to the rating decision on appeal here.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with a VA compensation examination for 
the service connection claims decided in this decision.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims service connection for a right arm 
disorder and for a left leg disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The Board will address the Veteran's claims separately below.

	Right Arm Disorder 

The record shows that the Veteran served in combat during 
World War II and sustained an injury to his right arm as a 
result.  In a December 1945 rating decision of record, VA 
service connected the Veteran for residuals of a fracture to 
his right radius and ulna.  The Veteran is still service 
connected for this disorder with a 20 percent disability 
evaluation since January 1959.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5209.  In a March 1968 rating decision, VA 
also service connected the Veteran for partial paralysis from 
an impaired right radial nerve, for which he has been rated 
as 30 percent disabled since March 1966.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514.  
  
The Veteran now claims that he has an additional right arm 
disorder which warrants a service connection finding.  The 
Board finds, however, that the evidence of record does not 
indicate that the Veteran has a right arm disorder in 
addition to the arm disorders service connected in 1945 and 
1968.  

The record contains VA treatment records dated between 
October 2004 and December 2006.  These records note the 
Veteran's service-connected right arm disorder, but do not 
refer to an additional right arm disorder.  The record also 
contains a December 2006 VA compensation examination report.  
The reporting physician indicated review of the claims file 
and examination of the Veteran.  The physician noted the 
Veteran's service-connected arm and leg disorders.  But the 
physician did not find the Veteran with an additional right 
arm disorder. 

The Board has duly noted the Veteran's complaints of pain, 
weakness, and atrophy in his arm.  But the record indicates 
that these symptoms relate to his already service-connected 
right arm disorders.  Moreover, such symptoms alone, 
"without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
West, 239 F.3d 1356 (Fed. Cir. 2001).  As such, service 
connection cannot be granted here for a right arm disorder in 
addition to the Veteran's service-connected residuals of a 
fracture to his right radius and ulna.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

	Left Leg Disorder  

The Veteran contends that a left leg disorder is secondary to 
a service-connected right leg disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a).  See 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The evidence of record indicates that the Veteran has a 
disorder in his left lower extremity.  VA treatment records 
reflect the Veteran's complaints of sensory symptoms in his 
left leg.  And the December 2006 VA examiner diagnosed the 
Veteran with a mild neuropathy of unknown etiology that 
likely causes the symptoms in the left leg.  

The evidence of record also shows that in a December 1945 
rating decision, VA service connected the Veteran for 
residuals of a gunshot wound to the right leg and ankle, for 
which a 20 percent rating has been assigned since 1966.  See 
38 C.F.R. § 4.73, Diagnostic Code 5310.  

But the medical evidence of record preponderates against the 
Veteran's claim that his left leg disorder relates to his 
service-connected right leg disorders.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, 
the evidence must preponderate against the claim).  In the 
only medical opinion of record addressing the Veteran's claim 
to nexus, the December 2006 VA examiner found that the 
Veteran's left leg disorder was not secondary to his right 
leg disorder.  See 38 C.F.R. § 3.310.  As this medical 
opinion is uncontested by an opinion favoring the Veteran's 
theory of entitlement here, the Board finds service 
connection unwarranted for a left leg disorder.  

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Board notes that it has closely reviewed and considered 
the Veteran's statements and arguments regarding service 
connection, and has reviewed his spouse's statements during 
the September 2009 Board hearing.  While these statements may 
be viewed as evidence, the Board must note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  The lay statements alone are therefore 
insufficient to prove the Veteran's claims.  Ultimately, a 
lay statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  


ORDER

1.	Service connection for a right arm disorder - other than 
the currently service connected residuals of a fracture to 
the right radius and ulna to include partial paralysis from 
an impaired right radial nerve - is denied.    

2.	Service connection for a left leg disorder is denied.  


REMAND

The Board finds remand appropriate here for additional 
medical inquiry.  

In several statements of record, the Veteran maintains that 
he has a current right foot disorder which is secondary to 
currently service-connected right leg and ankle disorders.  

Moreover, the Veteran has consistently maintained that he has 
a psychiatric disorder - manifested by changes in moods - 
that is separate and apart from the service-connected 
conversion disorder that relates to his service-connected 
right arm disorder.  He argues that his claimed psychiatric 
disorder is secondary to his service-connected arm and leg 
disorders.  

VA compensation examination reports addressing these 
contentions are not of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current psychiatric disorder and any 
current right foot disorder.  The claims 
file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination reports should reflect that 
such reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  

2.  Each specialist should then 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that any current 
psychiatric or right foot 
disorder relates to the Veteran's 
service-connected disorders or is 
otherwise related to military 
service.  Any conclusion reached 
should be supported by a 
rationale.  

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


